Citation Nr: 1825790	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine (lumbar spine disability).

2.  Entitlement to an increased rating in excess of 50 percent for migraine headaches.

3.  Entitlement to a compensable rating for residuals of the left eye corneal abrasion (left eye disability).


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO increased the assigned rating for migraine headaches to a 50 percent, effective October 3, 2013, the date of the Veteran's claim; continued the 10 percent rating for the lumbar spine disability; and continued the noncompensable rating for the left eye disability. 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability have more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined in the applicable regulation.

2.  The Veteran's migraine headaches cause very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and the symptoms are contemplated by the applicable rating criteria.

3.  The Veteran's left eye disability does not result in corrected distance visual acuity less than 20/40 bilaterally; visual field impairment; or incapacitating episodes.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an increased rating of 40 percent, but no higher, for the lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).
2.  The criteria for a rating in excess of the maximum schedular rating of 50 percent for migraine headaches are not met.   38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, Diagnostic Code (DC) 8100 (2017).

3.  The criteria for a compensable rating for the left eye disability are not met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.76, 4.77, 4.79, DCs 6009-6066 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

A.  Lumbar Spine Disability

The Veteran seeks a higher rating for his lumbar spine disability.  See Veteran's claim for an increased rating dated October 2013. 

By way of history, the Veteran's lumbar spine disability was rated as mechanical low back pain secondary to trauma, rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, from January 2, 2006 to March 19, 2014.

Since March 19, 2014, the Veteran's lumbar spine disability is rated as DJD of the lumbar spine, 10 percent disabling under 38 C.F.R. § 4.71a, DC 5242.  

Nevertheless, the criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (1) instructs to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, degenerative disc disease may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1). 

Under this formula, ratings are assignable based on the frequency and duration of incapacitating episodes in a 12 month period: 10 percent for a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In Correia, 28 Vet. App. 158, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  

Turning to the evidence of record, VA treatment records dated in March 2013 documents the Veteran's complaints of chronic pain with aching. 

In March 2014 the Veteran was afforded a VA examination.  He reported back pain.  He denied flare-ups.  Upon physical examination of the thoracolumbar spine, ranges of motion were record as forward flexion to 90 degrees or greater with pain, extension was to 30 degrees or greater with pain at 15 degrees, right lateral flexion was to 30 degrees or greater; left lateral flexion was to 30 degrees or greater; right lateral rotation was to 30 degrees or greater; and left lateral rotation was to 25 degrees with pain.  There was no additional limitation in ranges of motion of the thoracolumbar spine following repetitive-use testing.  There was functional loss and or functional impairment in terms of less movement than normal and pain on movement.  Muscle strength testing, deep tendon reflexes, and sensory examinations were normal.  The examiner indicated that there was no ankylosis or IVDS of the spine.  The examiner diagnosed lumbosacral strain and DJD of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disability does not impact his ability to work.  The examiner concluded that with respect to additional loss of range of motion due to pain, fatigue, incoordination, or weakness with continued use over time it is more likely than not that there would be additional loss of extension due to the fact that pain is currently occurring prior to the maximum range of motion.  Based on the evidence of record, the examiner estimated that use would likely reduced extension from 30 degrees to 15 degrees.  

In the Veteran's May 2014 statement and August 2014 August 2014 VA form 9, he asserted that he experiences constant back pain and is unable to sit for prolonged periods of time.  He stated that misses days of work due to his back pain. 

In a March 2015 VA treatment report, the Veteran reported that he has aching back pain every day.

In August 2015, the Veteran was afforded a VA examination.  He reported back pain.  He denied flare-ups.  Upon physical examination of the thoracolumbar spine, ranges of motion were record as forward flexion to 80 degrees with pain, extension was to 20 degrees with pain, right lateral flexion was to 25 degrees with pain; left lateral flexion was to 25 degrees with pain; right lateral rotation was to 15 degrees with pain; and left lateral rotation was to 20 degrees with pain.  The examiner indicated that the Veteran was unable to stoop over to pick up objects without increasing pain.  The examiner indicated that there was no additional loss of function or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time; the examiner describe in terms of range of motion, specifically, forward flexion would be to 45 degrees and extension would be limited to 15 degrees.  Muscle strength testing, deep tendon reflexes, and sensory examinations were normal.  The examiner indicated that there was no ankylosis or IVDS of the spine.  The examiner concluded that the Veteran's lumbar spine impacts his ability to work, as the Veteran unable to sit for more than 30 minutes without having to get up and move about due to stiffness and pain with sitting. 

VA treatment records dated in December 2015 document the Veteran reports of back flare-ups lasting for 7 days. 

In October 2016, the Veteran was afforded a VA examination.  He reported constant back pain.  He denied flare-ups.  Upon physical examination of the thoracolumbar spine, ranges of motion were record as forward flexion to 65 degrees with pain, extension was to 30 degrees with pain, right lateral flexion was to 30 degrees with pain; left lateral flexion was to 30 degrees with pain; right lateral rotation was to 30 degrees with pain; and left lateral rotation was to30 degrees with pain.  The examiner indicated that there was no additional loss of function or range of motion after three repetitions.  The examiner resorted to mere speculation as to whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  Muscle strength testing, deep tendon reflexes, and sensory examinations were normal.  The examiner indicated that there was no ankylosis or IVDS of the spine.  The examiner concluded that the Veteran's lumbar spine impacts his ability to work, as the Veteran is limited because he requires ambulation and his lifting and carrying is limited. 

For the following reasons, the Veteran's lumbar spine disability more closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In this case, although the Veteran's lumbar spine disability was not limited to 30 degrees or less, the Veteran throughout appeal period has consistently reported severe back pain, stiffness, aching, and during the December  2015 VA treatment visit, he reported back flare-ups that lasted for 7 days.  To this extent, there has been no VA examiner or treatment provider that has estimated what additional loss of range of motion would result during a flare-up.  Notably, the evidence reflects that the Veteran's range of motion is significantly limited due to pain during flare-ups.  For instance, the March 2014 examiner documented that the Veteran had functional loss and or functional impairment in terms of less movement than normal and pain on movement. Importantly, the March 2014 and August 2015 examiners estimated that range of motion for extension would be 15 degrees due to pain, fatigue, incoordination, or weakness.  Moreover, during the appeal period, the Veteran has indicated that he is unable to sit for prolonged periods of time.  The August 2015 examiner found that that the Veteran was unable to stoop over to pick up objects without increasing pain.  

Therefore, in light of the above, the evidence is at least evenly balanced as to whether the symptoms of the lumbar spine disability more nearly approximate forward flexion less than 30 degrees required for a 40 percent rating under the General Rating Formula.

As 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  For the same reasons, as the Veteran is now in receipt of the highest schedular rating for limitation of motion, the Court's holding in Correia, 28 Vet. App. at 158 is not applicable here.  See also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating and the Veteran was not receiving the maximum schedular rating based on limitation of motion).

There is no other basis for n increased rating in excess of 40 percent.  Neither the reports of examination, treatment records, or the Veteran's statements indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Further, there is no evidence showing that a physician required bed rest for a duration of six weeks during the past 12 months, as required under the Formula for Rating IVDS.
For the foregoing reasons, the preponderance of the evidence reflects that an increased rating of 40 percent, but no higher, is warranted for the Veteran's lumbar spine disability.  The benefit of the doubt doctrine is therefore not for application.  
38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

B.  Headaches

The Veteran seeks a higher rating for migraine headaches.

The Veteran's migraine headaches are rated 50 percent disabling under DC 8100. 

Under DC 8100, the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran's statements and VA examination reports reflect that he has severe headaches that occur more than once a month and that cause him to miss days of work.  See, e.g., VA examination dated March 2014. 

In this case, the Veteran is in receipt of the maximum schedular rating for his migraine headaches.  To the extent that the Board must consider whether a rating by analogy to a different diagnostic code is appropriate (see 38 C.F.R. § 4.20 (2017) (requiring consideration of rating by analogy when a condition is unlisted); compare Schafrath, 1 Vet. App. at 593(the Board has a duty to acknowledge and consider all regulations that are potentially applicable) with Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy")), it has reviewed the rating schedule and finds no other diagnostic code that would provide a basis to grant a higher evaluation for the Veteran's migraine headaches.

As to whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1), the criteria for rating headaches are broad enough to encompass all of the Veteran's symptoms.  The criteria for headaches include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).

As the Veteran has been assigned the maximum schedular rating for migraine headaches for the entirety of the appeal period, and an extraschedular rating is not warranted, an increased rating in excess of 50 must be denied.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

C.  Left Eye Disability

The Veteran seeks a compensable rating for his left eye disability.

By way of history, the Veteran's left eye disability was rated noncompensable under DC 6009 from January 2, 2006 to March 19, 2014.

Since March 19, 2014, the Veteran's left eye disability is rated noncompensable under DCs 6009-6066.

Under DC 6009, for an unhealed eye injury, the minimum 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  38 C.F.R. § 4.79, DC 6009.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Id.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Id.  The maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

The note under the General Rating Formula for DCs 6000 through 6009, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.

Under DC 6066, for visual acuity in one eye 10/200 (3/60) or better, the minimum 30 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/40 (6/12).  38 C.F.R. § 4.79 (2017).  A 40 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/50 (6/15). Id.  A 50 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/70 (6/21).  Id.  A 60 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/100 (6/30).  Id.  An 70 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/200 (6/60).  Id.  An 80 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 15/200 (4.5/60).  Id.  The maximum 90 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 10/200 (3/60).  Id.

In February 2014, the Veteran was afforded a VA examination.  Uncorrected and corrected distance vision was 20/40 in both eyes.  The examiner indicated that the Veteran had a left eye corneal condition and that there was no decrease in visual acuity or other visual impairment.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent distance between distance and near corrected vision, with the near vision being worse.  The Veteran had no other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms and had no scarring or disfigurement attributed to any eye condition.  The VA examiner noted that the Veteran had no incapacitating episodes attributable to his eye conditions in the past 12 months.  The examiner concluded that the Veteran's left eye disability does not impact his ability to work.

In a January 2016 VA treatment record, the VA optometrist diagnosed dry eye syndrome OU.

In a January 2017 VA opinion, a VA optometrist indicated that the Veteran's dry eye syndrome is not due to his service-connected left eye disability because he was diagnosed with the dry eye syndrome in 2008.  Further the VA optometrist also reasoned that his eye dry syndrome is not due to the service-connected left eye disability because the history of recurrent corneal erosion at site of corneal opacity and there is no evidence of epithelial basement membrane abnormalities.  

Based on the above evidence, entitlement to a compensable rating for the left eye disability is not warranted.  

To this end, the Veteran's visual acuity was 20/40 or better and there was no decrease in his visual acuity or other visual impairment.  Notably, there is no evidence indicating that his left eye disability resulted in incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  Additionally, he did not have vision in one eye of 10/200 (3/60) in one eye and 20/40 (6/12) in the other.  

The Board acknowledges the Veteran's report of vision problems, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, measurement of visual impairment and determination of its cause relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the statements of the Veteran, as a layperson, are not competent as to this matter.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for a left eye disability.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


D. Conclusion

The Board has considered the Veteran's increased rating claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his increased rating claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Finally, a request for an entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, in a November 2017 rating decision, the RO awarded entitlement to a TDIU, effective March 27, 2017.  This was the date following the Veteran's last day of substantially gainful employment.  Therefore, the grant of TDIU represents a full grant of the benefit sought.

ORDER

Entitlement to a 40 percent rating, but no higher, for lumbar spine disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating in excess of 50 percent for migraine headaches is denied.  

Entitlement to a compensable rating for a left eye disability is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


